Name: Council Decision (EU) 2016/590 of 11 April 2016 on the signing, on behalf of the European Union, of the Paris Agreement adopted under the United Nations Framework Convention on Climate Change
 Type: Decision
 Subject Matter: international affairs;  deterioration of the environment;  environmental policy
 Date Published: 2016-04-19

 19.4.2016 EN Official Journal of the European Union L 103/1 COUNCIL DECISION (EU) 2016/590 of 11 April 2016 on the signing, on behalf of the European Union, of the Paris Agreement adopted under the United Nations Framework Convention on Climate Change THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) At the 21st Conference of the Parties of the United Nations Framework Convention on Climate Change (COP 21), which took place in Paris from 30 November to 12 December 2015, the text of an agreement was adopted concerning the strengthening of the global response to the threat of climate change. The Paris Agreement will enter into force on the 30th day after the date on which at least 55 parties to the Convention accounting in total for at least an estimated 55 % of total greenhouse gas emissions, have deposited their instruments of ratification, acceptance, approval or accession. Parties to the Convention include the Union and its Member States. (2) The Agreement, inter alia, sets out a long-term goal in line with the objective to keep the global temperature increase well below 2 °C above pre-industrial levels and to pursue efforts to keep it to 1,5 °C above pre-industrial levels. In order to achieve this goal, the Parties will prepare, communicate and maintain successive nationally determined contributions. (3) On 6 March 2015, the Union and its Member States communicated their intended nationally determined contribution, which provides for a commitment to a binding target of at least a 40 % domestic reduction in greenhouse gas emissions by 2030 compared to 1990, as set out in the conclusions of the European Council of 23 October 2014 on the 2030 climate and energy policy framework. (4) The Agreement is open for signature at the United Nations Headquarters in New York from 22 April 2016 to 21 April 2017. (5) The Agreement is in conformity with the environmental objectives of the Union as referred to in Article 191 of the Treaty, namely preserving, protecting and improving the quality of the environment; protecting human health; and promoting measures at international level to deal with regional or worldwide environmental problems, and in particular combating climate change. (6) There exists legislation in the Union implementing some of these objectives. Part of this existing Union legislation will have to be revised in order to implement certain provisions of the Agreement. (7) Therefore, the Agreement should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Paris Agreement to the United Nations Framework Convention on Climate Change (1) is hereby authorised. The signing shall take place in New York on 22 April 2016, or as soon as possible thereafter. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 11 April 2016. For the Council The President M.H.P. VAN DAM (1) The text of the Agreement will be published together with the Decision on its conclusion.